Citation Nr: 0947938	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-35 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUE

Entitlement to an increased monthly apportionment of the 
Veteran's compensation benefits in excess of $79 for his son.


WITNESSES AT HEARING ON APPEAL

Appellant, V.Z., mother, and L.C., friend


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 until June 
1969.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania.  The 
claims file was subsequently transferred to the Regional 
Office in Atlanta, Georgia for the Appellant's travel board 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An apportionment claim is a "contested claim" and is subject 
to special procedural regulations. See 38 C.F.R. §§ 19.100, 
19.101, 19.102, 20.500, 20.501, 20.502, 20.503, 20.504 
(2009).  Under 38 C.F.R. § 19.100, all interested parties 
will be specifically notified of the action taken by the 
agency of original jurisdiction in a simultaneously contested 
claim and of the right and time limit for initiating an 
appeal, as well as hearing and representation rights.  Under 
38 C.F.R. § 19.101, upon the filing of a notice of 
disagreement in a simultaneously contested claim, all 
interested parties will be furnished with a copy of the 
Statement of the Case.  Under 38 C.F.R. § 19.102, when a 
Substantive Appeal is filed in a simultaneously contested 
claim, the content of the Substantive Appeal will be 
furnished to the other contesting parties to the extent that 
it contains information which could directly affect the 
payment or potential payment of the benefit which is the 
subject of the contested claim.  If a hearing is scheduled 
for any party to a simultaneously contested claim, the other 
contesting claimants and their representatives, if any, will 
be notified and afforded an opportunity to be present.  The 
appellant will be allowed to present opening testimony and 
argument.  Thereafter, any other contesting party who wishes 
to do so may present testimony and argument.  The appellant 
will then be allowed an opportunity to present testimony and 
argument in rebuttal.  Cross-examination will not be allowed. 
38 C.F.R. § 20.713.

A review of the record reflects that the contested claims 
procedures have not been met.  In the present case, a copy of 
the April 2006 rating decision was sent to both parties.  The 
appellant filed a notice of disagreement in April 2006.  
Subsequently, the RO issued an October 2006 Statement of the 
Case and a copy was provided to both the appellant and the 
Veteran.  In the cover letter to the Veteran, he was advised 
that the copy was being sent to him for informational 
purposes only, and the Statement of the Case did not require 
any action on his part.  He was further notified that VA 
would keep the Veteran advised of the status of the appeal.

Subsequently, in November 2006, the appellant submitted a 
timely Appeal to Board of Veterans' Appeals (VA Form 9).  A 
copy of that VA Form 9, or a summary of the content, was not 
provided to the Veteran. See 38 C.F.R. § 19.102.

Furthermore, the appellant requested a Travel Board hearing 
in connection with his claim.  In November 2006, the RO sent 
notification letter to the Veteran indicating that his 
hearing request had been received.  A subsequent October 2009 
letter notified the Appellant of the October 2009 hearing at 
the Atlanta, Georgia RO.  Significantly, the Veteran was 
never notified of the date, place or time of the actual 
hearing.  38 C.F.R. §§ 20.504, 20.713.  Nor was the Veteran 
advised that he could be present at the hearing to present 
testimony and argument.  Id.

The hearing was held in October 2009; however, only the 
appellant attended.  As noted above, if a hearing is 
scheduled for any party to a simultaneously contested claim, 
the other contesting claimant and his representative, if any, 
will be notified and afforded an opportunity to be present. 
38 C.F.R. § 20.713(a).  As the record is unclear as to 
whether the Veteran was given the opportunity to attend the 
October 2009 hearing, the claim must be remanded to ensure 
that the contested claims procedures have been followed. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should review the claims 
file and ensure that all contested claims 
procedures have been followed. The RO/AMC 
should furnish the Veteran a copy of the 
appellant's November 2006 Substantive 
Appeal (or the content of the Substantive 
Appeal) and the October 2009 hearing 
transcript.

2.  The RO/AMC should allow the Veteran 
the opportunity to respond to the October 
2009 hearing and/or request his own 
hearing.

3.  The RO/AMC will then review the claims 
file and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
it should be undertaken prior to further 
claims adjudication.

4.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


